DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The phrase “means” appears throughout the abstract, and should be removed.
The disclosure is objected to because of the following informalities: Citations to specific claims in the specification should be deleted, see page 3 lines 25-26.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-26, 29, 32, 35, 37-41, and 44-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claim 1 recites the limitation "the precession axis" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 line 2, the phrase “preferably” renders the claim indefinite, as it is unclear if the limitation is required or not required.
Claim 37 recites the limitation "the precession axis" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 line 2, the phrase “preferably” renders the claim indefinite, as it is unclear if the limitation is required or not required.
Claims 2-26, 29, 32, 38-43, and 45-47 are rejected due to their dependence upon claims 1 and 37.
Allowable Subject Matter
Claims 1-26, 29, 32, 35, 37-41, and 44-47 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious a braking device comprising a body, a first axis, a second axis and a third axis, wherein the body is allowed to rotate about a third axis which is a precession axis about which the precession of the body occurs as a result of rotating the body about the first axis and applying torque to the body about the second axis, the rotation of the body about the first axis and the torque applied to the body about the second axis together cause the body to further rotate about the third axis, the body rotates about the first axis, the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shultz and Ozturk each teach a braking device, or torque generating device comprising a gyroscope.  Riley teaches a gyroscopic brake device having a plurality of rotational axes, however, Riley lacks having a fourth axis of rotation.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
October 26, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657